DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 13 and claim 18: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device operable in folded and unfolded positions, comprising: a housing that folds along a fold axis; wherein the housing has first and second housing portions on opposing sides of the fold axis and wherein the first and second housing portions respectively comprise first and second slots; wherein 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device that folds and unfolds along a fold axis, comprising: a flexible substrate that folds along the fold axis; a metal back plate that supports the flexible substrate; a metal stiffening plate coupled behind the metal back plate, wherein the metal stiffening plate only partially overlaps the metal back plate; and first and second housing portions coupled by a hinge having a first gear that rotates the first housing portion about the fold axis and a second gear that rotates the second housing portion about the fold axis.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device operable in folded and unfolded configurations including a hinge coupled between the first and second housing portions, wherein the hinge comprises a gear system that rotates the first and second housing portions by equal amounts when the electronic device transitions between the folded and unfolded configurations; a flexible display mounted to the first and second housing portions and overlapping the fold axis; first and second overlapping metal plates 
Regarding claims 2-12, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 14-17, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.
Regarding claims 19-20, these claims are allowed based on their dependence on the allowable independent claim 18 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800